Conviction is for felony theft, punishment being assessed at two years confinement in the penitentiary.
Our Assistant Attorney General calls attention to the fact that none of the bills of exception appear from the record to have been filed in the lower court. They are approved by the trial judge, but without the record shows the filing in the court below they cannot be considered. Oliver v. State, 58 Tex. Crim. 50, 124 S.W. Rep., 637.
We have examined the statement of facts, and find the evidence sufficient to support the verdict. It being purely a fact case as the record now appears we deem it unnecessary to set out the evidence.
The judgment of the trial court must be affirmed.
Affirmed.
                          ON REHEARING.                          May 31, 1922.